DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 28, 2021 has been entered.


Status of Claims
Claims 1-11 are pending.  Claims 1 and 8 are amended.  Claims 1-11 are examined on their merits in light of the elected species of a single method of treating hair comprising steps (i) –(iv),  sodium malate as the carboxylic acid and sodium napthalenesulfonate as the single sulfonic acid and ethanol as the organic solvent.      


Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be 



Rejections Withdrawn
Claim Rejections - 35 USC § 103
In light of the amendments to the claims the rejection of claims 1-11 under 35 U.S.C. 103 as being unpatentable over Rivera et al. US 2016/030987A1 (published 10/27/2016, priority 4/23/2015) in view of Mintel Record Number (#ID) 3409281, August 2015, “Shampoo and Conditioner Set. (3/13/2018 IDS), Rousso et al. US 6,010,990 (1/4/2000), Terazaki et al. US 2003/0162675 (8/28/2003) and Schweinsberg US 2014/0298592 (10/9/2014) is withdrawn.  

Double Patenting
In light of the amendments to the claims the rejection of claims 1-11 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of copending US Patent Application No. 16/482148 in view of Mintel Record Number (#ID) 3409281, August 2015, “Shampoo and Conditioner Set. (3/13/2018 IDS), Rousso et al. US 6,010,990 (1/4/2000) and Terazaki et al. US 2003/0162675 (8/28/2003) is withdrawn.


New Rejections 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 and 4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 is rejected as being indefinite in the recitation of “said carboxylic acid” in line 4 in referring to the ”one or more carboxylic acid or a salt thereof” recited in claim 1.  It is unclear whether claim 1 is referring to one or all of the one or more carboxylic acid or a salt thereof in claim 1.  
Claim 1 is also rejected as being indefinite in the recitation of “said aromatic sulfonic acid or a salt thereof” in line 12 in referring to the ”one or more aromatic sulfonic acid or a salt thereof” recited in claim 1.  It is unclear whether claim 1 is referring to one or all of the one or more aromatic sulfonic acid or a salt thereof in claim 1.  
This lack of clarity has rendered claim 2 indefinite.
Claim 4 is rejected as being indefinite in the recitation of “aromatic alcohol (E)” in line 2 in referring to the ”one or more aromatic alcohol” recited in claim 1.  It is unclear whether claim 4 is referring to one or all of the one or more aromatic alcohols in claim 1.  This lack of clarity has rendered claim 4 indefinite.
Claims 2-3 and 5-11 are rejected as being dependent on claim 1.  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rivera et al. US 2016/030987A1 (published 10/27/2016, priority 4/23/2015) in view of Mintel Record Number (#ID) 3409281, August 2015, “Shampoo and Conditioner Set. (3/13/2018 IDS), Rousso et al. US 6,010,990 (1/4/2000), Terazaki et al. US 2003/0162675 (8/28/2003), Schweinsberg US 2014/0298592 (10/9/2014) and Tsuchiya et al. WO 2002/098381 (12/12/2002)(3/13/2018 IDS).
Rivera et al. (Rivera teaches a method of washing and conditioning hair that comprises applying and massaging a shampoo composition directly into the scalp and root area of the hair, rinsing with water and applying a conditioner composition on the length and ends of hair, leaving it on for a period of time and rinsing the hair with water.  (See Abstract, and claims 3 and 25).  
With respect to claim 2, Rivera specifically does not teach a step of applying a reducing agent to the hair as called for in instant claim 2.   With respect to claim 11, Rivera specifically also does not teach a step of applying a hair treatment agent having a pH value of 12 to 14 to the hair as called for in instant claim 11.  
Rivera also does not teach a shampoo comprising ethanol and malic acid and a conditioner comprising less than 5% aromatic alcohol, sodium napthalenesulfonate and a high molecular weight surfactant.  Rivera does not expressly state the amount of time the shampoo and conditioner should be left on the hair and the temperature at which 
The Mintel Shampoo and Conditioner Set (Mintel) discloses a set of shampoo and conditioner.  The shampoo comprises malic acid and the conditioner comprises sodium napthalenesulfonate.   Malic acid is the elected species of carboxylic acid called for in instant claim 1.  The shampoo of Mintel contains stearyl alcohol which is a thickener as called for in instant claim 5.  (See Product Information Shampoo).    The shampoo contains ethanol. (See Product Information Shampoo).  Ethanol is the elected species of alcohol as called for in instant claim 3.  Sodium napthalenesulfonate is the elected species of salt of aromatic sulfonic acid with a molecular weight of 300 or less called for in instant claim 2.
Mintel teaches benzyl alcohol in the conditioner.  The conditioner thus comprises an aromatic alcohol as called for in instant claim 8. (See Conditioner Product Information).    Mintel specifically teaches cetrimonium chloride which is a high molecular weight surfactant in the conditioner. (See Conditioner Product Information).  Mintel teaches that its conditioner makes hair silky, tangle-free, and hydrates, repairs and protects and also replenishes hair. (See Product Description). 
Rousso et al. (Rousso) teaches a hair care cosmetic composition for providing volume to hair. (See Abstract).  Roussi teaches that sodium naphthalene sulfonate is a sequestering agent, and that sequestering agents are useful to prevent the formation of a lime soap film when shampooed hair is rinsed with hard water. Roussi also teaches that sodium naphthalene sulfonate is a suitable sequestering agent for its hair care composition. (See col. 7, lines 29-35).  Sodium naphthalene sulfonate is the elected 
Terazaki et al. teaches a shampoo composition that comprises sodium malate (a dicarboxylic acid salt) along with a carboxylic acid and a method of applying the shampoo to hair and then washing it thoroughly before rinsing thoroughly to clean the hair.  (See Abstract, Examples and [0052-0054]).  Terazaki teaches that another component is a high molecular weight surfactant (see [0014-0015]) that is present in an amount of about 1 to 50%. (See [0016]).  1 to 50 % overlaps with the 20% to 80% called for in instant claim 8.
Terazaki teaches that its hair cleansing composition has good foamability and high-lubricity foam quality upon washing and smooth touch upon rinsing and is excellent in the luster and softness of hair after drying and also superb in stability.  (See Abstract).   This composition is a shampoo having sodium malate as called for in instant claim 2.  (See Abstract).  
Terazaki teaches that its compositions can contain from 0.1 to 20 wt% aromatic alcohol.  (See [0024]).  Benzyloxyethanol is an exemplified aromatic alcohol, in Example 9.  Benzyloxyethanol itself is called for in instant claim 1.  0.1 to 20 wt% benzyloxyethanol overlaps with the from 5% to 30% called for in instant claim 1.  Terazaki exemplifies a shampoo that contains 0.5 wt% benzyloxyethanol, an aromatic alcohol, in Example 9.  0.5 wt% benzyloxyethanol is less than 5% aromatic alcohol as called for in instant claim 4.  (See Example 9).  0.5% rounds to 1% which falls within the 
Terazake teaches that sodium malate is a good salt for hair shampoo. (See [0052-0054]).  Terazake also teaches that its method steps of applying a hair conditioning composition to hair and leaving it on for a period of time work well to condition hair with a conditioning shampoo. (See Example 6).  
Schweinsberg et al. teaches a coloring shampoo composition that comprises a salt of a carboxylic acid and a method of applying the shampoo to hair and then leaving it on for a period of time.  (See Abstract, throughout and [0546]).  The application temperature is taught to be between 5 and 40 degrees Celsius.  Between 5 and 40 degrees Celsius overlaps with the 15 degrees Celsius to 100 degrees Celsius called for in instant claim 2 and also overlaps with the 15 degrees Celsius to 30 degrees Celsius called for in instant claim 9.  Between 5 and 40 degrees Celsius also overlaps with the range of 30 degrees Celsius to 100 degrees Celsius called for in instant claim 10.   
Schweinsberg teaches that the amount of time that the coloring shampoo is left applied to hair ranged from about 5 to about 45 minutes and then the hair is rinsed thoroughly. (See [0546]).  About 5 to about 45 minutes overlaps with the 1 minute to 60 minutes called for in instant claim 2.  A leaving time of about 5 to about 45 minutes also 
Tsuchiya et al. (Tsuchiya) teaches a method of treating the hair which comprises step (A) or (B) and shaping the hair at least once during the step. Step (A): A first agent, which can be a carboxylic acid such as malic acid and a second agent containing an oxidizing agent and having a buffering ability and a pH of 1 to 5 are successively applied to the hair, and the hair is then washed with water and dried (the first or second agent contains an organic acid (A) or a salt thereof). Organic acid (A): A compound comprising either a nonaromatic hydrophobic group having a total carbon number of 3 to 11 or an aromatic hydrophobic group having a total carbon number of 4 to 18 and an acid group such as a sulfo or sulfate group.
Tuschiya teaches that its method is extremely highly effective in straightening the curly hair through a simple procedure comparable to that of an ordinary permanent straightening treatment. After the treatment, the straightened state can be restored or maintained by daily aftercare without damaging the hair.
In examples 3-A, 3-G and 3-H lactic acid is thoroughly blended with hair and then the hair is rinsed with water and the water is removed with a towel and then a second agent containing 2-napthalenesulfonic acid sodium salt is applied to the hair , the hair is combed straight and left for 20 minutes before being rinsed with water and dried.  These Examples teach that a high straightening effect was achieved with this method.  In Example 1, 5.0% of malic acid was used.  Malic acid is called for in instant claim 1, and 5.0% falls within the from 2.5% to 20% called for in instant claim 1.  

It would be obvious to use sodium malate in the shampoo of Rivera since Terazaki teaches that it is an effective salt for hair shampoo.  It would be obvious to use sodium malate in the shampoo of Rivera since Terazaki teaches that it is an effective salt for hair shampoo.  It would be obvious for one of ordinary skill in the art using the Rivera shampoo to have 0.5% ethanol, 0.5% aromatic alcohol, stearyl alcohol, 1-50% high molecular weight surfactant, and the pH be 4 as taught by Terazaki in order for the shampoo to be formulated optimally as a liquid.  
It would be obvious to use 5% sodium malate in the shampoo of Rivera since Tsuchiya teaches that malic acid or a salt of malic acid in this amount is effective when used in a method for straightening hair (along with sodium naphthalene sulfonate in a second composition).  
It would be obvious to use about 0.01% to about 5% sodium napthalene sulfonate, benzyl alcohol and cetrimonium chloride in the conditioner of Rivera as taught by Mintel since Mintel teaches that its conditioner makes hair silky, tangle-free, and .   



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of copending US Patent Application No. 16/482148 in view of Mintel Record Number (#ID) 3409281, August 2015, “Shampoo and Conditioner Set. (3/13/2018 IDS), Rousso et al. US 6,010,990 (1/4/2000), Terazaki et al. US 2003/0162675 (8/28/2003) and Tsuchiya et al. WO 2002/098381 (12/12/2002)(3/13/2018 IDS).
   Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are directed to a method of treating hair comprising applying a shampoo containing sodium malate to the hair and wash the hair with it for a time of about 5 to 45 minutes at a temperature of about 5 to 40 degrees Celsius followed by applying a conditioner containing sodium napthaleneesulfonate to the hair and leaving it for a time of about 5 to 45 minutes at a temperature of about 5 to 40 degrees Celsius and then rinsing it from the hair.  
The claims of US Patent Application No. 16/482148 are directed to a method of treating hair comprising applying a shampoo containing a carboxylic acid or salt to the hair and wash the hair with it for a time of about 5 to 45 minutes at a temperature of about 5 to 40 degrees Celsius followed by applying a conditioner containing a sulfur 
The claims of US Patent Application No. 16/482148 differ from those of the instant claims in that they are not directed to a shampoo with 2.5% to 20% sodium malate specifically and conditioner with from 1% to 25% sodium napthalenesulfonate specifically.  This deficiency is remedied by the teachings of Mintel, Rousso, Terazaki and Tsuchiya.
The teachings of Mintel, Rousso, Terazaki and Tsuchiya are described supra.  It would be obvious to use 5% sodium malate in the shampoo of US Patent Application No. 16/482148 since Terazaki teaches that it is an effective salt for a hair shampoo and Tsuchiya teaches that this amount when used in a method with sodium naphthalene sulfonate is highly effective at straightening hair.  
  It would be prima facie obvious to use about 0.01% to about 5%  sodium napthalenesulfonate in the conditioner of US Patent Application No. 16/482148 because Mintel teaches that it is an effective salt for a hair conditioner and it has the added benefit of being an effective sequestering agent as taught by Rousso.   


Response to Arguments
Applicants’ arguments of September 28, 2021 have been fully considered and are found to be unpersuasive.  
Applicants note the amendments to the claims and the places where these amendments find support. 

Applicants assert that there are unexpected results in terms of the compositions and method steps to provide an effect of “Curly hair relaxing effect and it hair washing resistance” as compared with comparative examples.  
Applicants request to hold the double patenting rejection in abeyance until there is an indication of allowability of claims.  

Applicants’ obviousness arguments have been carefully reviewed and are found to be mostly unpersuasive.  The rejections have been withdrawn above and new rejections to address the amendments to the claims have been made.
Applicants state that although all of the references relate to hair cosmetics, the link between the references is tenuous and a specific direction to make the modifications is lacking, but they do not address the particular motivations for combining the teachings that have been painstakingly laid out in the rejections.  
The person of ordinary skill in the art is a skilled and experienced formulator and Applicants are not giving the ordinarily skilled artisan the credit that they are due.  

“A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.”  KSR, 550 U.S. at 410, 82 USPQ2d at 1397.  “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id.  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 409, 82 USPQ2d at 1396.  
With respect to the asserted unexpected properties, Applicants’ amendments have made the results more commensurate in scope with the claims, but unfortunately these amendments cannot make the experimental results unexpected.  The prior art reference of Tuschiya, applied in the new rejection above, teaches that its method of applying malic acid or a salt of malic acid or a salt of a carboxylic acid in one composition, rinsing and then applying a second composition comprising sodium napthalene sulfonate is highly effective in straightening the curly hair.  Tuschiya also teaches that after the treatment, the straightened state can be maintained by daily aftercare without damaging the hair.  Thus, Applicants curly hair relaxing effect and its hair washing resistance is not unexpected because it is taught by the prior art.  This effect and these results would be instead expected to occur as a result of the prior art’s teaching.
Applicants request to hold the double patenting rejection in abeyance until there is an indication of allowability of claims is noted.  Applicant is reminded that a request to 



Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 


/SARAH  CHICKOS/
Examiner, Art Unit 1619




/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619